Exhibit 10.2

EXECUTION COPY

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
April 15, 2013, is by and among AMERICAN MIDSTREAM, LLC, a Delaware limited
liability company (the “Borrower”), AMERICAN MIDSTREAM PARTNERS, LP, a Delaware
limited partnership (“Parent”), BANK OF AMERICA, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (the “Lenders”), and the Lenders party hereto.

R E C I T A L S

A. The Borrower, Parent, the Lenders, the Administrative Agent and the other
agents referred to therein are parties to that certain Credit Agreement dated as
of August 1, 2011, as amended by that certain Letter Agreement (Consent) dated
as of September 30, 2011, that certain First Amendment to Credit Agreement dated
as of November 15, 2011, that certain Second Amendment to Credit Agreement dated
as of June 27, 2012, that Third Amendment and Waiver to Credit Agreement dated
as of December 26, 2012, that certain Second Waiver to Credit Agreement dated as
of January 24, 2013 and that certain Third Waiver to Credit Agreement dated as
of March 29, 2013 (the “Credit Agreement”), pursuant to which the Lenders have
made certain Loans and provided certain Commitments (subject to the terms and
conditions thereof) to the Borrower.

B. The Borrower, Parent, the Administrative Agent and the Required Lenders have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as more fully described herein.

C. The Lenders signatory hereto and the Administrative Agent are willing to
consent to each such amendment under the Credit Agreement as more fully
described herein, and upon satisfaction of the conditions set forth herein, this
Amendment shall become effective.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles, schedules, exhibits and sections of the Credit
Agreement.

Section 2. Amendments to Credit Agreement as of the Fourth Amendment Effective
Date. As of the Fourth Amendment Effective Date, the Credit Agreement is amended
as follows:

2.1 Amendments to Section 1.01 (Defined Terms).

 

1



--------------------------------------------------------------------------------

(a) The following definitions are hereby amended and restated in their entirety
as follows:

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the Fourth Amendment Effective Date are $200,000,000. If the
Equity Contribution Date shall not have occurred on or prior to September 30,
2013, then on October 1, 2013, the Aggregate Commitments shall be deemed to be
reduced to $175,000,000 (if such amount is lower than the Aggregate Commitments
immediately prior thereto) pursuant to Section 2.05.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Level

   Consolidated Total
Leverage Ratio    Commitment
Fee     Eurodollar Rate Loans /
Letters of Credit     Base Rate Loans  

1

   >6.00:1      0.50 %      4.75 %      3.75 % 

2

   >5.00:1 but < 6.00:1      0.50 %      4.25 %      3.25 % 

3

   >4.00:1 but < 5.00:1      0.50 %      3.75 %      2.75 % 

4

   >3.50:1 but < 4.00:1      0.50 %      3.50 %      2.50 % 

5

   >3.00:1 but <3.50:1      0.50 %      3.25 %      2.25 % 

6

   >2.50:1 but <3.00:1      0.50 %      3.00 %      2.00 % 

7

   >2.00:1 but <2.50:1      0.50 %      2.75 %      1.75 % 

8

   <2.00:1      0.50 %      2.50 %      1.50 % 

provided, that for the period beginning on the Fourth Amendment Effective Date
through the date the Compliance Certificate is delivered for the fiscal quarter
ending March 31, 2013, the Pricing Level shall be Pricing Level 3. Any increase
or decrease in the Applicable Rate resulting from a change in the Consolidated
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section and such failure continues
for two (2) Business Days, then Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum of all Indebtedness of Parent and its Subsidiaries (on a
consolidated basis); provided, that Consolidated Total Indebtedness shall not
include (a) the Convertible Preferred Units or (b) the Transmission Bonds and
other unsecured surety bonds relating to the business of the High Point
Subsidiaries.

“Partnership Agreement” means the Third Amended and Restated Partnership
Agreement of Parent, dated as of April 15, 2013.

“Permitted Investor Group” shall mean ArcLight Capital Partners, LLC, a Delaware
limited liability company, one or more investment funds administered and
managed, directly or indirectly, by ArcLight Capital Partners, LLC and any
Affiliate of ArcLight Capital Partners, LLC or any such investment fund, in each
case excluding portfolio companies of the foregoing.

 

2



--------------------------------------------------------------------------------

“Prepayment Notice” shall have the meaning set forth in Section 2.04(g).

“Third Waiver” means the Third Waiver to Credit Agreement, dated as of March 29,
2013, by and among the Parent, the Borrower, the Administrative Agent and the
Lenders party thereto; provided, however, that as of the Fourth Amendment
Effective Date, the Third Waiver shall terminate and have no further force or
effect.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations. Until the Equity Contribution Date, Total Outstandings shall
not be permitted to exceed $175,000,000.

(b) The definition of “Consolidated EBITDA” is hereby amended by adding the
following at the end thereof:

“Consolidated EBITDA for the fiscal quarters ending March 31, 2013, June 30,
2013 and September 30, 2013 shall be equal to Consolidated EBITDA for the most
recently ended fiscal quarter multiplied by 4, the two most recently ended
fiscal quarters multiplied by 2, and the three most recently ended fiscal
quarters multiplied by 4/3, respectively. Consolidated EBITDA in respect of the
High Point Subsidiaries shall be included on a pro forma basis as if the High
Point Subsidiaries were owned by Parent beginning on January 1, 2013 and shall
be based on actual Consolidated EBITDA of the High Point Subsidiaries.
Notwithstanding anything to the contrary in this Agreement, (x) Consolidated
EBITDA for four quarter periods ending during or after calendar year 2013 shall
not include any insurance proceeds attributable to any event occurring prior to
January 1, 2013, (y) Consolidated EBITDA shall be deemed to exclude the effect
of any one-time non-recurring expenses of Parent and its Subsidiaries incurred
in connection with the Fourth Amendment and the 2013 Acquisition Transactions
and (z) Consolidated EBITDA shall not include any fees or expenses paid by
Parent and its Subsidiaries pursuant to the arrangements described in
Section 3.1 of the Fourth Amendment.”

(c) The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:

“2013 Acquisition Transactions” means (i) the purchase by High Point
Infrastructure Partners, LLC of 4,526,066 Subordinated Units and 90% of the
outstanding membership interests of the General Partner pursuant to the 2013
High Point Purchase Agreement and (ii) the contribution by High Point
Infrastructure Partners, LLC of cash and certain assets identified in the 2013
High Point Contribution Agreement to Parent in exchange for the Convertible
Preferred Units pursuant to the 2013 High Point Contribution Agreement.

“2013 High Point Contribution Agreement” means the Contribution Agreement, dated
as of April 15, 2013, by and between High Point Infrastructure Partners, LLC and
Parent.

“2013 High Point Purchase Agreement” means the Purchase Agreement, dated as of
April 15, 2013, by and between High Point Infrastructure Partners, LLC and AIM.

 

3



--------------------------------------------------------------------------------

“AIM” means AIM Midstream Holdings, LLC, a Delaware limited liability company.

“Convertible Preferred Units” means the 5,142,857 Series A Convertible Preferred
Units issued by the Parent pursuant to the Partnership Agreement.

“Equity Contribution Date” means the date, if any, after the Fourth Amendment
Effective Date and on or prior to September 30, 2013, on which the Borrower has
received from Parent (and Parent has received directly or indirectly from AIM) a
cash contribution equal to at least $12,500,000, and such amount shall have been
applied to prepay the Loans pursuant to Section 2.04(a).

“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as of
April 15, 2013, by and among the Parent, the Borrower, the Administrative Agent
and the Lenders party thereto.

“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment.

“High Point Subsidiaries” means High Point Gas Transmission Holdings, LLC, a
Delaware limited liability company, High Point Gas Transmission, LLC, a Delaware
limited liability company, High Point Gas Gathering Holdings, LLC, a Delaware
limited liability company and High Point Gas Gathering, L.L.C., a Texas limited
liability company.

“Subordinated Units” means subordinated units of Parent.

“Transmission Bond” means that certain Performance Bond in the amount of
$15,000,000 dated October 31, 2012 by and among High Point Gas Transmission,
LLC, as Principal, Argonaut Insurance Company, as Surety, and Southern Natural
Gas Company, as Obligee, to provide support for certain contractual obligations
of High Point Gas Transmission, LLC to Southern Natural Gas Company.

2.2 Amendments to Section 2.04.

(a) Section 2.04 of the Credit Agreement is hereby amended by amending and
restating each of clauses (c) and (d) thereof in their entirety as follows:

“(c) Upon the occurrence of any Disposition by Parent or any of its Subsidiaries
which results in the realization of Net Cash Proceeds, the Borrower shall prepay
the Loans by an amount equal to 100% of such Net Cash Proceeds immediately upon
receipt thereof by such Person, provided, however, that prepayments under this
Section 2.04(c) shall not be required until the aggregate amount of unapplied
Net Cash Proceeds exceeds $3,000,000. The provisions of this section do not
constitute consent to any Dispositions by the Parent or any of its Subsidiaries
not otherwise permitted hereunder.”

“(d) Upon any Extraordinary Receipt received by or paid to or for the account of
Parent or any of its Subsidiaries not otherwise included in this Section, the
Borrower shall prepay an aggregate principal amount of Loans equal to such
Extraordinary Receipt immediately upon receipt thereof by Parent or such
Subsidiary; provided, however, that prepayments under this Section 2.04(d) shall
not be required until the aggregate amount of unapplied Extraordinary Receipts
exceeds $3,000,000.”

 

4



--------------------------------------------------------------------------------

(b) Section 2.04 of the Credit Agreement is hereby amended by adding the
following new clause (e) immediately following clause (d) thereof:

“(e) Upon the incurrence or issuance by Parent or any of its Subsidiaries of any
Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.03), the Borrower shall prepay the Loans by an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by such Person.”

(c) Section 2.04 of the Credit Agreement is hereby amended by deleting “(e)” at
the beginning of clause (e) thereof and replacing it with “(f)”.

(d) Section 2.04 of the Credit Agreement is hereby amended by deleting “(f)” at
the beginning of clause (f) thereof and replacing it with “(g)”.

2.3 Amendment to Section 7.01. Section 7.01 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (t) thereof, adding
“and” at the end of clause (u) thereof, and adding a new clause (v) thereto as
follows:

“(v) Liens in deposit or escrow accounts in the minimum amounts required in
connection with the Transmission Bond, not to exceed $15,000,000.”

2.4 Amendment to Section 7.02. (a) Section 7.02 of the Credit Agreement is
hereby amended by amending and restating clause (g)(iv) thereto as follows:

“(iv) (A) (I) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and the representations and warranties set forth in the Loan
Documents shall be true and correct, (II) immediately after giving effect to
such purchase or other acquisition, Parent and its Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Sections 7.19 and (III)
without limiting clause (II) above, immediately after giving effect to such
purchase or other acquisition, Parent and its Subsidiaries shall be in pro forma
compliance with a Consolidated Total Leverage Ratio of less than or equal to
4.50 to 1.00, and (B) immediately prior to the consummation of such purchase or
other acquisition, the Borrower shall have delivered to the Administrative Agent
and the Lenders a certificate with respect to the matters set forth in clause
(A) above;”

(b) Section 7.02 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (h) thereof, adding “and” at the end of clause
(i) thereof, and adding a new clause (j) thereto as follows:

“(j) the 2013 Acquisition Transactions.”

2.5 Amendment to Section 7.03. (a) Section 7.03 of the Credit Agreement is
hereby amended by amending and restating clause (k) thereto as follows:

 

5



--------------------------------------------------------------------------------

“(k)(i) Insurance Premium Financing Debt not to exceed $5,000,000 at any one
time outstanding and (ii) the Convertible Preferred Units;”

(b) Section 7.03 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (i) thereof, replacing a period with “; and” at the
end of clause (l) thereof, and adding a new clause (m) thereto as follows:

“(m) Indebtedness in respect of the Transmission Bond, not to exceed $15,000,000
at any time outstanding.”

2.6 Amendment to Section 7.05. Section 7.05 of the Credit Agreement is hereby
amended by deleting the words “or reinvestment” from clause (c)(iv) thereof.

2.7 Amendment to Section 7.06. (a) Section 7.06 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (g) thereof,
adding “and” at the end of clause (h) thereof, and adding a new clause
(i) thereto as follows:

“(i) Parent may declare and make paid-in-kind distributions of additional
Convertible Preferred Units on the Convertible Preferred Units, in each case in
accordance with the terms of the Convertible Preferred Units and subject to
Section 7.15.”

(b) Section 7.06 of the Credit Agreement is hereby amended by adding the
following new paragraph at the end thereof:

“Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, (x) no cash distributions shall be made on the Convertible Preferred
Units with respect to the quarter ending March 31, 2013 and (y) with respect to
each of the quarters ending March 31, 2013, June 30, 2013, September 30, 2013
and December 31, 2013, unless at or prior to such time at least 20% of the
Subordinated Units in existence as of the Fourth Amendment Effective Date have
been permanently canceled, aggregate cash distributions on either the
Convertible Preferred Units or the Subordinated Units, which election shall be
made by Parent, shall be reduced by $400,000 for each such fiscal quarter. Cash
distributions that are not permitted pursuant to the preceding sentence may not
be replaced by additional paid-in-kind distributions.”

2.8 Amendment to Section 7.15. Section 7.15 of the Credit Agreement is hereby
amended by deleting the word “or” at the end of clause (b) thereof and replacing
it with “,”, and adding a new clause (d) at the end of clause (c) thereof as
follows:

“or (d) amend, modify or otherwise change, or consent to any amendment,
modification or change to (or otherwise permit) the terms of the Convertible
Preferred Units in a manner that could reasonably be expected to be adverse to
the Lenders, the Parent or its subsidiaries.”

2.9 Amendment to Section 7.19. Section 7.19 of the Credit Agreement is hereby
amended by amending and restating clause (b) thereof as follows:

 

6



--------------------------------------------------------------------------------

“(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Parent to be greater than the ratio
set forth below opposite the applicable fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Consolidated Total
Leverage Ratio  

June 30, 2013

     5.90:1.00   

September 30, 2013

     5.90:1.00   

December 31, 2013

     5.75:1.00   

March 31, 2014

     5.75:1.00   

June 30, 2014

     5.75:1.00   

September 30, 2014

     5.50:1.00   

December 31, 2014

     5.25:1.00   

March 31, 2015 and each fiscal quarter thereafter

     4.50:1.00   

Section 3. Additional Covenants as of the Fourth Amendment Effective Date. As of
the Fourth Amendment Effective Date, notwithstanding anything in the Credit
Agreement or any other Loan Document to the contrary:

3.1 The Borrower hereby acknowledges that the Administrative Agent or its
counsel may, at the Administrative Agent’s sole discretion, engage FTI
Consulting to advise and assist the Administrative Agent and its counsel with
their on-going assessment of the Borrower’s financial performance and its
ability to repay the Obligations. The Borrower shall fully cooperate with such
consultant and acknowledges that it is not entitled to receive any conclusions
reached or reports prepared by such consultant, all of which shall be covered by
the attorney work-product privilege. The Borrower further acknowledges that it
shall pay, within 30 days of receipt of such consultant’s invoice, any and all
reasonable fees and expenses of such consultant in accordance with the Credit
Agreement.

3.2 From and after the Fourth Amendment Effective Date, Parent and the Borrower
agree that Total Outstandings shall not exceed the amount set forth in the
definition thereof, as applicable.

Section 4. Conditions Precedent. This Amendment shall become effective on the
date (the “Fourth Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 10.01 of the
Credit Agreement):

4.1 The Administrative Agent shall have received executed counterparts (in such
number as may be requested by the Administrative Agent) of this Amendment from
the Administrative Agent, the Collateral Agent, the Required Lenders, the Parent
and the Borrower.

4.2 The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party.

 

7



--------------------------------------------------------------------------------

4.3 The 2013 Acquisition Transactions (as defined above) shall have been
consummated, and the Partnership Agreement shall have been adopted including to
effect the issuance of the Convertible Preferred Units (as defined above). Such
transactions shall be consummated in compliance with all applicable Law, with
all conditions thereto being satisfied (or waived with the approval of the
Required Lenders) and shall otherwise be satisfactory to the Administrative
Agent and the Required Lenders. True and correct copies of all documents
executed in connection with the foregoing shall have been delivered to the
Administrative Agent and the Lenders.

4.4 The Borrower shall have received Net Cash Proceeds from a cash contribution
to Parent by the Permitted Investor Group (as defined above) in an aggregate
amount of at least $10,000,000, which Net Cash Proceeds shall have been applied
to prepay the Loans.

4.5 The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Fourth Amendment
Effective Date, including (a) to the extent invoiced, reimbursement or payment
of all out of pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement, (b) all fees required to be paid pursuant to the
terms of that certain Fee Letter, dated on or about the date hereof, among the
Borrower, Parent, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner &
Smith and (c) an amount equal to 0.25% of the principal amount of the
Commitments of each Lender, after giving effect to this Amendment, that executes
this Amendment on or prior to the date first written above, which fees shall be
paid to the Administrative Agent for the account of each such Lender and shall
be fully earned on the Fourth Amendment Effective Date.

4.6 The Administrative Agent shall have received copies of all Uniform
Commercial Code, judgment and tax lien searches as it may request.

4.7 The Administrative Agent shall be satisfied that the Indebtedness under the
Credit Agreement, dated as of December 10, 2012, among High Point Infrastructure
Partners, LLC, as borrower, the lenders party thereto and Citibank, N.A., as
administrative agent shall have been repaid in full, all commitments thereunder
shall have been terminated, and all Liens securing any such indebtedness shall
have been fully released and discharged.

If the Fourth Amendment Effective Date shall not have occurred on or before
April 16, 2013, the Fourth Amendment shall be void for all purposes.

Section 5. Post-Effectiveness Covenants.

5.1 Parent and Borrower hereby covenant to satisfy the following within 15 days
following the Fourth Amendment Effective Date:

(a) The Administrative Agent shall have received from each High Point Subsidiary
an executed counterpart of the Guaranty and Collateral Agreement or a joinder
thereto in form and substance satisfactory to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received (i) all necessary financing
statements in respect of each High Point Subsidiary and (ii) all judgment, tax
and lien searches in respect of each High Point Subsidiary reasonably requested
by the Administrative Agent.

(c) The Administrative Agent shall have received, in form satisfactory to the
Administrative Agent, evidence that all insurance required to be held by the
High Point Subsidiaries pursuant to the Credit Agreement has been obtained and
is in full force and effect, including certificates of insurance naming the
Collateral Agent, on behalf of the Lenders, as loss payee and as an additional
insured, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the High Point Subsidiaries that
constitute Collateral.

(d) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer, the favorable written opinion
of Andrews Kurth LLP, special counsel to the Loan Parties, covering such matters
relating to the High Point Subsidiaries, the Loan Parties, this Amendment and
the Loan Documents as the Administrative Agent shall reasonably request and in
form and substance satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

(e) The Borrower shall have paid or made arrangements to pay all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
any Security Documents or amendments or modifications thereto to be recorded in
accordance with this Section 5.1.

(f) The Administrative Agent shall have received a Perfection Certificate, duly
executed by a Responsible Officer, in form and substance satisfactory to the
Administrative Agent.

(g) With respect to the High Point Subsidiaries, the Administrative Agent shall
have received documents of the types referred to in clauses (iv) and (v) of
Section 4.01(a) of the Credit Agreement, in form and substance satisfactory to
the Administrative Agent.

(h) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower setting forth all assets of the Parent and its
subsidiaries that are not subject to a perfected security interest in favor of
the Collateral Agent for the benefit of the Secured Parties, and listing the
book value of each such asset, in form satisfactory to the Administrative Agent.
The Borrower agrees to evaluate in good faith with the Administrative Agent
whether any asset identified in such certificate can be pledged to the
Collateral Agent for the benefit of the Secured Parties without undue burden on
the Borrower, and to the extent such pledge is agreed, within a reasonable time
frame thereafter, to take such actions as may be reasonably requested by the
Administrative Agent to grant a perfected first priority (subject to Liens
permitted by Section 7.01 of the Credit Agreement) security interest in such
assets to the Collateral Agent for the benefit of the Secured Parties (such
actions, the “Further Collateral Actions”); provided, that assets identified in
such certificate that were acquired by Parent and its Subsidiaries after
August 1, 2011 and fall within the $5,000,000 aggregate exception pursuant to
Section 6.14 of the Credit Agreement, shall in any case not be subject to
Further Collateral Actions pursuant to this Section 5.1(h).

 

9



--------------------------------------------------------------------------------

5.2 Parent and Borrower hereby covenant to satisfy the following as soon as
reasonably practicable, and in any case within 75 days following the Fourth
Amendment Effective Date:

(a) The Administrative Agent shall have received (i) any Security Documents,
amendments thereto or related deliverables reasonably requested by the
Administrative Agent and not otherwise required pursuant to Section 5.1 for the
creation, continuation and perfection of Liens in favor of the Secured Parties
as contemplated by the Loan Documents, including Control Agreements, in each
case, duly completed and executed (as applicable) in sufficient number of
counterparts and in proper form for recording, if necessary, in form and
substance satisfactory to the Administrative Agent, and (ii) all other
information that would have been required pursuant to Section 4.01(a)(iii) of
the Credit Agreement if the High Point Subsidiaries had existed and the 2013
Acquisition Transactions had occurred prior to the initial Credit Extension
under the Credit Agreement, as may be reasonably requested by the Administrative
Agent.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and the L/C Issuer, the favorable written opinion
of (i) Andrews Kurth LLP, special counsel to the Loan Parties, and (ii) such
local counsel as the Administrative Agent shall reasonably request, in each
case, covering such matters relating to the items to be delivered pursuant to
Section 5.2(a)(i) above as the Administrative Agent shall reasonably request and
in form and substance satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinions.

(c) The Borrower shall have paid or made arrangements to pay all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
any Security Documents or amendments or modifications thereto to be recorded in
accordance with this Section 5.2.

(d) The Administrative Agent and the Lenders shall have received unaudited
financial statements of High Point Infrastructure Partners, LLC for the first
fiscal quarter of 2013, in form and substance reasonably satisfactory to the
Administrative Agent.

Section 6. Waiver. The Lenders hereby waive compliance by the Parent and the
Borrower with (a) Section 6.01(a) of the Credit Agreement for the fiscal year
ended December 31, 2012; provided that the deliverables required by such Section
for such fiscal year are delivered to the Administrative Agent on or prior to
April 19, 2013 and (b) Section 7.19(b) of the Credit Agreement (as in effect
prior to this Amendment), as of the end of the fiscal quarters ending
December 31, 2012 and March 31, 2013. For clarity, the Lenders are not providing
any waivers with respect to Parent and the Borrower’s compliance with
Section 7.19(b) of the Credit Agreement as of the end of the fiscal quarter
ending June 30, 2013 or any fiscal quarter ending thereafter.

 

10



--------------------------------------------------------------------------------

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Loan Documents, as waived and amended
hereby, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment, without any other amendment or
modification thereof.

7.2 Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. Each of
the Borrower, Parent and each Guarantor hereby (a) acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby and (b) represents and warrants
to the Lenders that: (i) as of the date hereof, after giving effect to the terms
of this Amendment, all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct in all material
respects (except for such representations and warranties that have a materiality
or Material Adverse Effect qualification, which shall be true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects) as of such specified earlier date and (ii) (A) as of the date hereof,
no Default has occurred and is continuing and (B) immediately after giving
effect to this Amendment, no Default will have occurred and be continuing.

7.3 Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrower or any of its officers in connection therewith
are “Loan Documents” as defined and described in the Credit Agreement and all of
the terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.

7.4 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile or other electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

7.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

7.6 GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

11



--------------------------------------------------------------------------------

7.7 Payment of Fees. All fees payable under this Amendment shall be payable in
U.S. dollars in immediately available funds, free and clear of and without
deduction for any and all present or future applicable taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(with appropriate gross-up for withholding taxes). All of the fees described
above in this Amendment shall be nonrefundable for any reason whatsoever and
shall be in addition to any other fees, costs and expenses payable pursuant to
the Credit Agreement or any other Loan Document.

7.8 RELEASE. IN CONSIDERATION OF, AMONG OTHER THINGS, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS’ EXECUTION AND DELIVERY OF THIS AMENDMENT,
THE PARENT AND THE BORROWER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, HEREBY
FOREVER AGREES AND COVENANTS NOT TO SUE OR PROSECUTE AGAINST THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF
FEDERAL SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND EACH
AND ALL OF THE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS, ATTORNEYS AND
OTHER REPRESENTATIVES OF EACH OF THE FOREGOING IN THEIR RESPECTIVE CAPACITIES AS
SUCH (COLLECTIVELY, THE “RELEASEES” AND EACH A “RELEASEE”) AND HEREBY FOREVER
WAIVES, RELEASES AND DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
RELEASEE FROM ANY AND ALL CLAIMS, ACTIONS, SUITS, DEMANDS, CONTROVERSIES,
TRESPASSES, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER, THAT THE PARENT, THE
BORROWER, OR ITS RESPECTIVE SUBSIDIARIES, NOW HAS OR HEREAFTER MAY HAVE, OF
WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR
HEREAFTER ARISING, WHETHER ARISING AT LAW OR IN EQUITY, AGAINST THE RELEASEES,
BASED IN WHOLE OR IN PART ON FACTS, WHETHER OR NOT NOW KNOWN, EXISTING ON OR
BEFORE THE FOURTH AMENDMENT EFFECTIVE DATE, THAT RELATE TO, ARISE OUT OF OR
OTHERWISE ARE IN CONNECTION WITH: (I) ANY OR ALL OF THE LOAN DOCUMENTS OR
TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTIONS OR OMISSIONS IN CONNECTION
THEREWITH OR (II) ANY ASPECT OF THE DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG
THE PARENT, THE BORROWER AND THE OTHER LOAN PARTIES, ON THE ONE HAND, AND ANY OR
ALL OF THE RELEASEES, ON THE OTHER HAND, RELATING TO ANY OR ALL OF THE LOAN
DOCUMENTS OR TRANSACTIONS CONTEMPLATED THEREBY.

[signature pages follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

AMERICAN MIDSTREAM, LLC,

as Borrower

By:   /s/ Daniel C. Campbell Name:   Daniel C. Campbell Title:   Sr. Vice
President & CFO

AMERICAN MIDSTREAM PARTNERS, LP,

        as Parent

By:   American Midstream GP, LLC,
a Delaware limited liability company, its sole general partner By:   /s/ Daniel
C. Campbell Name:   Daniel C. Campbell Title:   Sr. Vice President & CFO

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN MIDSTREAM MARKETING, LLC, AMERICAN MIDSTREAM (ALABAMA GATHERING), LLC,

 

AMERICAN MIDSTREAM (ALABAMA INTRASTATE), LLC,

 

AMERICAN MIDSTREAM (ALATENN), LLC,

 

AMERICAN MIDSTREAM (LOUISIANA INTRASTATE), LLC,

 

AMERICAN MIDSTREAM (MIDLA), LLC,

 

AMERICAN MIDSTREAM (MISSISSIPPI), LLC,

 

AMERICAN MIDSTREAM (SIGCO INTRASTATE), LLC,

 

AMERICAN MIDSTREAM (TENNESSEE RIVER), LLC,

 

AMERICAN MIDSTREAM ONSHORE PIPELINES, LLC,

 

MID LOUISIANA GAS TRANSMISSION, LLC,

 

AMERICAN MIDSTREAM (BURNS POINT), LLC,

AMERICAN MIDSTREAM CHATOM, LLC,

AMERICAN MIDSTREAM MADISON, LLC,
each as a Loan Party and

Each By:  

American Midstream, LLC,

a Delaware limited liability company, each of its sole member

By:   /s/ Daniel C. Campbell Name:   Daniel C. Campbell Title:   Sr. Vice
President & CFO

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN MIDSTREAM OFFSHORE (SEACREST), LP,

        as a Loan Party and

By:   American Midstream, LLC,

         a Delaware limited liability company,

         its general partner

By:  

/s/ Daniel C. Campbell

Name:   Daniel C. Campbell Title:   Sr. Vice President & CFO AMERICAN MIDSTREAM
CHATOM UNIT 1, LLC,

AMERICAN MIDSTREAM CHATOM UNIT 2, LLC,


        each as a Loan Party and

Each By: American Midstream Chatom, LLC,

        a Delaware limited liability company, each of

        its sole member

By:   American Midstream, LLC,
a Delaware limited liability company, its sole member

By:  

/s/ Daniel C. Campbell

Name:   Daniel C. Campbell Title:   Sr. Vice President & CFO

AMERICAN MIDSTREAM FINANCE CORPORATION,

        as a Loan Party

By:  

/s/ Daniel C. Campbell

Name:   Daniel C. Campbell Title:   Sr. Vice President & CFO

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:   /s/
Angela Lau Name:   Angela Lau Title:   Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:   /s/ Tyler D. Levings
Name:   Tyler D. Levings Title:   Director

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Co-Syndication Agent and a Lender By:   /s/ John F. Miller
Name:   John F. Miller Title:   Attorney-In-Fact

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Co-Syndication Agent and a Lender By:   /s/ Caroline M.
McClurg Name:   Caroline M. McClurg Title:   Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Co-Documentation Agent and a Lender By:   /s/ James Neblett
Name:   James Neblett Title:   Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Co-Documentation Agent and a Lender By:
  /s/ Wesley Fontana Name:   Wesley Fontana Title:   Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and a Lender By:  
/s/ Saqib Khawaja Name:   SAQIB KHAWAJA Title:   VICE PRESIDENT

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Lenard Weiner
Name:   Lenard Weiner Title:   Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:   /s/ H. Fred Coble, Jr. Name:   H.
Fred Coble, Jr. Title:   Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]